Citation Nr: 1748113	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-10 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Merkel cell carcinoma for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran's Spouse and his Son


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to January 1973, and in the United States Navy from April 1975 to April 1993.  The Veteran died in January 2014 shortly after the initial filing of the instant claim in June 2013.  The Appellant is his surviving spouse, and has been properly substituted in this claim. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) St. Petersburg, Florida.

In April 2017, the Appellant and her son, E.M., testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to excessive periods of sunlight during his long tenure with the United States Navy.

2.  Following the Veteran's passing in January 2014, a death certificate was issued which listed the cause of death as Merkel cell carcinoma.  

3.  At the time of the Veteran's death, a claim for service connection for Merkel cell carcinoma was pending before the RO.

4.  The evidence is at least in equipoise as to whether the Veteran's Merkel cell carcinoma was caused by his in-service exposure to ultraviolet (UV) rays due to prolonged periods of working in direct sunlight without proper protection.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Appellant's favor, the criteria for entitlement to service connection for Merkel cell carcinoma for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5121 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.1000 (2016).

2.  Entitlement to `service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310, 5107 (West 2014); 38 C.F.R. § 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As discussed below, the claim of entitlement to service connection for Merkel cell carcinoma is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159 (2010).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning these particular matters on appeal.

Service Connection

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Facts & Analysis 

The Veteran was diagnosed with Merkel cell carcinoma in 2013.  See, e.g., June 2013 Woodlands MRI ("Merkel cell cancer").  He thus had a current disability, and element (1) of Shedden is satisfied.

Regarding the second element under Shedden, the Veteran's service treatment records (STRs) do not technically document sunlight exposure or any harmful effects of such exposure to the Veteran.  However, in light of the Veteran's personnel records, the consistent and credible statements of both him and his military contemporaries and family, and in giving the benefit of the doubt to the Veteran, element (2) of Shedden is also met.  The Board has no basis for questioning the credibility of the Veteran's claimed in-service exposure to prolonged periods of sunlight while serving on the decks of naval vessels for nearly twenty years.  See DD 214.  As explained below, that conceded exposure constitutes an in-service injury, as it was found by the Veteran's treating physician to have been harmful to the Veteran's health.  See May 2017 Dr. Dinelli nexus statement ("The leading cause of Merkel Cell carcinoma is extensive exposure to sunlight. [Veteran] served in various roles and locations that allowed for extensive exposure to UV radiation from sunlight.")  The Veteran alleged being "constantly" exposed to UV radiation due to "long hours in the hot sun," and often without taking the "proper precautions."  See June 2013 VA Form 21-4138 ("situations would arise that would cause those on the flight deck to work unprotected for hours at a time in the extremely hot midday sun.")  

Concerning Shedden element (3), a nexus, the Veteran's treating physician has provided multiple, positive nexus opinions in June 2013, January 2015 and May 2017.  In his January 2015 correspondence, after citing the review of multiple medical treatises, the physician explained that the Veteran had succumbed to Merkel cell carcinoma, explaining that this "rare and highly aggressive" skin cancer diagnosis is "known to occur particularly in light skinned individuals with a history of intense exposure to ultraviolet light."  The physician further explained that this diagnosis is "most often" manifested years after an individual was exposed to prolonged sunlight at a younger age.  In May 2017, the physician supplemented his previous positive opinions with a nexus statement.  After indicating a review of the Veteran's STR's and post-service treatment records, the physician once again concluded that the Merkel cell carcinoma was "most likely caused by or a result of UV exposure during military service (51% probability or better."  

The Board finds these opinions to be factually accurate, fully articulated, sound reasoning for the stated conclusions, thus lending to their significant probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  By contrast, the Board notes the negative opinion of the April 2014 VA examiner which is of limited probative value.  Specifically, the VA examiner's stated rationale for the conclusion was based on the lack of treatment or diagnosis of sunlight exposure or other skin conditions "till many years, 21 years, after military discharge."  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disability and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The private opinions, when considering the Veteran's history of naval service, as well as the testimony in support of the Veteran attesting to his post-service career of indoor activity with sunlight precautions, places the evidence in at least equipoise.  See May 2017 Board hearing transcript ("profession when he got out...primarily indoors...he took protective measures...would use a lot of sunscreen.")  Resolving reasonable doubt in the Appellant's favor, service connection for Merkel call carcinoma, is granted for accrued benefits purposes.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC

When any veteran dies from a service-connected disability, the veteran's surviving spouse is entitled to DIC.  38 U.S.C.A. § 1310 A death will be considered to result from a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Veteran's January 2014 death certificate indicates Merkel Cell cancer as the immediate cause of death.  The opinions of Dr. Dinelli noted above indicate that this condition was the result of the Veteran's service and led to his death.  Thus, entitlement to DIC on the basis of service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


ORDER


Entitlement to service connection for Merkel cell melanoma is granted.

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


